                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RASHAWN EDWARDS,                                              CIVIL ACTION
              Plaintiff,

                v.

 SUPERINTENDENT KAUFFAMAN, THE                                 NO. 21-1399
 DISTRICT ATTORNEY OF THE
 COUNTY OF PHILADELPHIA AND THE
 ATTORNEY GENERAL OF THE STATE
 OF PENNSYLVANIA,
                Defendants.

                                            ORDER

        AND NOW, this 3rd day of May, 2021, upon careful and independent consideration of

the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, the review of

Objections by United States District Judge Wendy Beetlestone and after review of the Report

and Recommendation of United States Magistrate Judge Lynne A. Sitarski, IT IS ORDERED

that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for a writ for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

               SUMMARILY DISMISSED as untimely, with prejudice.

               3. There is no basis for the issuance of a certificate of appealability.

                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
